                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


 HARVEY HORWITZ, derivatively on                 )
 behalf of Quorum Health Corporation,            )
                                                 )
         Plaintiff,                              )
                                                 )    NO. 3:18-cv-00875
 v.                                              )
                                                 )
 THOMAS D. MILLER, et al.,                       )
                                                 )
         Defendants.                             )

                                            ORDER
        The parties have filed a Joint Stipulation Voluntarily Dismissing Action Without Prejudice

(Doc. No. 43). Accordingly, this action is DISMISSED WITHOUT PREJUDICE, and the Clerk

is directed to close the file.

        IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00875 Document 44 Filed 08/13/20 Page 1 of 1 PageID #: 273
